DETAILED ACTION
Status of Claims
1.	Claims 4, 20, and 36 are canceled. Claims 1, 17, and 33 are amended. This is a Final office action in response to communication received on March 16, 2021. Claims 1-3, 5-19, 21-35, and 37-48 are pending and examined herein.
Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-3, 5-19, 21-35, and 37-48 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Next using the 2019 Revised Patent Subject Matter Eligibility Guidances (hereinafter 2019 PEG) the rejection as follows has been applied.
	Under step 1, per MPEP 2106.03, claims 1-3 and 5-16 are a method; claims 17-19 and 21-32 are a computing device; and claims 33-35 and 37-48 is a non-transitory processor-readable storage medium. Thus, each claim 1-3, 5-19, 21-35, and 37-48, on its face, is directed to one of the statutory categories (i.e., useful process, machine, manufacture, or composition of matter) of 35 U.S.C. §101. 
	Under Step 2A Prong One, per MPEP 2106.04, prong one asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. While the terms "set forth" and "described" are thus both equated with "recite", their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diehr, 450 U.S. at 178 n. 2, 179 n.5, 191-92, 209 USPQ at 4-5 (1981), clearly stated a mathematical equation in the repetitively calculating step, and the claims in Mayo, 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012), clearly stated laws of nature in the wherein clause, such that the claims "set forth" an identifiable judicial exception. Alternatively, the claims in Alice Corp., 573 U.S. at 
	Next, per 2019 PEG, to determine whether a claim recites an abstract idea in Prong One, examiners are now to: (I) Identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (II) determine whether the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 PEG. If the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I, analysis should proceed to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.

	(I) An abstract idea as recited per claims 1, 17, and 33 (taking recitation of claim 1 as representative as claims 17 and 33 recite substantially similar subject matter) is as follows: (a) receiving, [...], content experience data associated with a first consumer ID, wherein the content experience data identifies the first consumer ID and includes a first content ID and an experience period indicator, wherein the first content ID is associated with a first content consumed by the target consumer and the experience period indicator is a measure of a consumption period when the first content was played by the first consumer ID; (b) determining, [...], a first engagement level (EL) of the first consumer ID for the first content ID based on the consumption period, wherein the first EL reflects how long the
consumption period is relative to a complete run-time of the content; (c) determining, [...], a recommendation cluster for the first consumer ID, wherein the recommendation cluster comprises other consumer IDs with a second EL for the first content ID that matches the first EL, including the same consumption period length; (d) determining, [...], at least one content recommendation from a content set comprising additional content IDs played by the recommendation cluster; and (e) storing, [...], the at least one content recommendation to [...] associated with an account of the target consumer.
claims 2-3, 5-14, and 16; 18-19, 21-30, and 32; and 34-35, 37-46, and 48 is as follows: as per claims 2, 18, and 34, wherein the content experience data also includes feedback from the first consumer ID related to the first content ID; as per claims 3, 19, and 35, wherein the consumption period includes at least one of an elapsed time, a time of day, a day of the week, or a date during which the content was played by the first consumer ID; as per claims 5, 21, and 37, The method of claim 1, wherein the first EL is associated with a time of day the first content was played by the first consumer, wherein the recommendation cluster comprises other consumer IDs with the ELs associated with the time of day the first content was played by the first consumer;  as per claims 6, 22, and 38, wherein the first EL is determined, at least in part, using a previous playing of the first content by the first consumer; as per claims 7, 23, and 39, determining, [...], an EL enhancement for adjusting the determined EL, wherein the EL enhancement uses a weighting factor applied to the first EL to adjust the first EL used in matching the second EL for determining the recommendation cluster; as per claims 8, 24, and 40, determining, [....], a separate EL of the first consumer ID for each of one or more additional content IDs based on corresponding consumption periods, wherein the recommendation cluster includes only other consumer IDs with a threshold number of matching EL's for the corresponding one or more additional content IDs; as per claims 9, 25, and 41, wherein the recommendation cluster excludes other consumer IDs that did not play the first content within a predetermined time-window relative to the consumption period; as per claims 10, 26, and 42, wherein the predetermined time-window is selected from a group comprising: a same day of the week as that of the consumption period; a period of time on the same date as the consumption period; a date; or a period of time on the same day of the week as that of the consumption period; as per claims 11, 27, and 43, wherein the at least one content as per claims 12, 28, and 44, wherein determining the at least one content recommendation further comprises adding content not included in the content recommendation set; as per claims 13, 29, and 45, wherein determining the at least one content recommendation further comprises changing an order in which content is recommended; as per claims 14, 30, and 46, determining, [...], the content recommendation set comprising additional content IDs played by the recommendation cluster, wherein the determined content recommendation set does not include additional content IDs played by the recommendation cluster less than a threshold number of times; and as per claims 16, 32, and 48, removing, [...], the content experience data in response to the content experience data expiring. Thus, dependent claims 2-3, 5-14, and 16; 18-19, 21-30, and 32; and 34-35, 37-46, and 48 recite the same abstract idea as they further specify the abstract idea in a descriptive manner with the exception of additional elements (note [...]) as analyzed under step 2A prong two and step 2B inquiries below.
	(II) Thus, based on the foregoing recitation, the claims recite an abstract idea of providing targeted content by analyzing received consumer experience data associated with a content such that engagement level of the user with the content can be determined and matched with users in a recommendation cluster having similar engagement level, and providing targeted recommendation based on one or more contents consumed by users in  the recommendation cluster, which is certain methods of organizing human activity. The phrase "Certain methods of organizing human activity" applies to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Further, see MPEP 2106.04(a)(2) II. A-C.
	Therefore, the identified limitations fall within the subject matter groupings of abstract ideas enumerated in Section I of 2019 PEG, thus analysis now proceeds to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.
	Under Step 2A Prong Two, per MPEP 2106.04, prong two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).
	Next, per 2019 PEG, Prong Two represents a change from prior guidance. The analysis under Prong Two is the same for all claims reciting a judicial exception, whether the exception is an abstract idea, a law of nature, or a natural phenomenon. Examiners evaluate integration into a practical application by: (I) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (II) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.
	Accordingly, the examiner will evaluate whether the claims recite one or more additional element(s) that integrate the exception into a practical application of that exception by considering them both individually and as a whole. 
	The claim elements in addition to the abstract idea, i.e. additional elements, as recited in claims 1-3, 5-19, 21-35, and 37-48 at least are per claim 1, a processor of a computing device, a recommendation cluster database, and a storage device; per claim 17,  computing device, comprising: a memory, and a processor coupled to the memory, wherein the processor is configured with processor-executable instructions to perform steps of the process as "apply it" instructions; and per claim 33, a non-transitory processor-readable storage medium having stored thereon processor-executable instructions configured to cause a processor to perform claims 15, 31, and 47, automatically recording, by the processor to a media storage device, the content associated with the at least one content recommendation without input from a user of the first consumer ID specifically instructing that the content associated with the at least one content recommendation be recorded. Remaining claims, namely 2-3, 5-14, and 16; 18-19, 21-30, and 32; and 34-35, 37-46, and 48  either recite the same additional element as already noted above or simply lack recitation of an additional element, in which case note prong one as set forth above. 
	As would be readily apparent to a person having ordinary skill in the art (hereinafter PHOSITA), the additional elements are generic. The additional elements are simply utilized as generic tools to implement the abstract idea or plan as "apply it" instructions (see MPEP 2106.05(f)). The additional elements are generic as they are described at a high level of generality, see at least Figs. 1, 2, 8-11, and their associated description. Further, the claims appear to be implementing a commercial solution to a commercial problem of providing targeted recommendations to prevent user from canceling one or more services, see at least as-filed spec. para. [0001]-[0002]. 
	The computing device, note per claim 1, a processor of a computing device, a recommendation cluster database, and a storage device; per claim 17,  computing device, comprising: a memory, and a processor coupled to the memory, wherein the processor is configured with processor-executable instructions to perform steps of the process as "apply it" instructions; and per claim 33, a non-transitory processor-readable storage medium having stored thereon processor-executable instructions configured to cause a processor to perform operations,  executing "apply it" instructions is further connected to one or more device merely sending/receiving data over a network for instance see Figs. 1, 2, and their associated . 
	Further, the computing device analyzes received user data and matches it with similar users' data retrieved from a database, namely a recommendation cluster database, such that one of the content items consumed by similar users can be recommended to a target consumer and stored, note storing, by the processor, the at least one content recommendation to a storage device, and per claims 15, 31, and 47, automatically recording, by the processor to a media storage device, the content associated with the at least one content recommendation without input from a user of the first consumer ID specifically instructing that the content associated with the at least one content recommendation be recorded, i.e. storing and automatically recording recommended content as "apply it" instructions such that the recorded content can possibly be consumed by the target user/consumer at a later time. Thus, the process is similar to collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group) - certain result here is a tailored or recommended content based on information about the user (Int. Ventures v. Cap One Bank ‘382 patent) matched with other similar users in a similar manner to collecting and comparing known information (Classen), obtaining and comparing intangible data (CyberSource).

	Accordingly, viewed as a whole, these additional claim element(s) do not provide any additional element that integrates the abstract idea (prong one), into a practical application (prong two) upon considering the additional elements both individually and as a combination or as a whole as they fail to provide: an additional element that reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; or an additional element that implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; or an additional element that effects a transformation or reduction of a particular article to a different state or thing; or an additional element that applies or uses the judicial exception, again, in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception as explained above.
	Therefore, the abstract idea of providing targeted content by analyzing received consumer experience data associated with a content such that engagement level of the user with the content can be determined and matched with users in a recommendation cluster having similar engagement level, and providing targeted recommendation based on one or more contents consumed by users in  the recommendation cluster (prong one) is not integrated into a practical application upon consideration of the additional element(s) (prong two). As such, directed to the abstract idea, and require further analysis under Step 2B.
	Under step 2B, per MPEP 2106.05, as it applies to claims 1-3, 5-19, 21-35, and 37-48, the Examiner will evaluate whether the foregoing additional elements analyzed under prong two, when considered both individually and as a whole  provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). The abstract idea of providing targeted content by analyzing received consumer experience data associated with a content such that engagement level of the user with the content can be determined and matched with users in a recommendation cluster having similar engagement level, and providing targeted recommendation based on one or more contents consumed by users in the recommendation cluster - has not been applied in an eligible manner. The claim elements in addition to the abstract idea are simply being utilized as generic tools to execute "apply it" instructions as they are described at a high level of generality. Additionally, the abstract idea is intended to be merely carried out in a technical environment, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (Id. or note step 2A prong two).
	Regarding, insignificant solution activity, such as pre-solution activity e.g. data gathering or post solution activity e.g. printer printing; display displaying; memory/database storing; and as it applies here recorder recording, the Examiner relies on court cases and publications that demonstrate that such data gathering is indeed well-understood, routine, or conventional in the industry or art, at least note as follows:
	(i) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to similarly here user's data is received and based on analysis targeted recommendations are to be stored and automatically recorded]; 
	(ii) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 [similarly here stored user events and model coefficients are stored and retrieved]; [similarly here recommendation cluster database is accessed and a recommendation cluster is retrieved and matched with user, also recommended content is stored]; 
	(iii) gathering user's content consumption data is well-understood, routine conventional in the industry, for instance note as follows:
- Patent No.: US 6438579 note "By extension, this implicit level of interest can also be used to imply a likely level of interest in other media content items with similar characterizing attributes. The implicit information gathered from user actions is preferably processed 22 and stored as an addition and refinement of the profile data 24 previously stored."

- US 20130339991 see [0002]-[0004]; [0085] "Such information would enable party-specific, or targeted, advertising and other information to be pushed over the intelligent TV to each home rather than common advertising to all homes. In other words, within a given geographical region or station broadcast area or set of viewers different viewers of the same programming content would receive customized or tailored advertising content based on monitored user characteristics/behavior/collected information. This concept can be expanded to computers generally when video programming is being viewed. The browsing history of the user could be used to push or pull customized advertising content to the user."

- US20140074858 see Figs. 5 and their associated descriptions, and



	(iv) post-solution activity or executing "apply it" instructions to automatically record is also indeed well-understood, routine, or conventional activity in the industry, for instance note as follows:
- Patent No.: US 5758257 see col 3 lines 17-49 note "An automatic controller is also used to automatically control a television or video cassette recorder in accordance with the subscriber's speci-fied tastes.",

- Pub. No.: US 20020059313 A1 see [0015] note "Still another conventional technique proposes a system for automatically selecting a user preferred program using a user's multimedia viewing history, and recording the selected program.",

- Pub. No.: US 20060282856, see [0201] note "device to automatically record program recommendations from the viewer set",

- Pub. No.: US 20070169148 see [0043]note "Also, this aspect can be integrated with personal video recording systems (PVRs) or Gemstar Guide Plus to allow these systems to automatically record programs that the user's friends are going to be talking about, ensuring that the user will never miss the programs even when a user is not at home.",

- Pub. No.: US 20090178071 see Abstract note "A system measures a frequency with which a user views a television program and identifies the television program as one of the user's favorite programs based on the measured frequency. The system automatically records, without intervention of the user, the one of the user's favorite programs",

- Pub. No.: US 20140067961 see [0098] note "The notification may also include a request for user 101 to authorize social networking system 160 to automatically record "Lone Survivor" for the user. For example, the notification may include a hyperlink, button, or any other appropriate method that allows the user to easily approve social networking system 160 to record the show. If the user takes the appropriate steps to authorize social networking system 160 to record the show, social networking system 160 sends instructions to the user's DVR to record the show "Lone Survivor" as discussed above."; [0102] note "the received authorization from the first user may indicate an authorization for the social-networking system to automatically record content on the user's STB based on what the user's friends are currently watching or are planning to watch.", and

- Pub. No.: US 20160073166 see [0028] Cloud-based DVR service 202 may additionally or alternatively include a "catch up" television service that may automatically record all television programming broadcasts by way of one or more television channels (e.g., within one or more network-based servers maintained by a provider of the catch up television service). The television programming may be available for subsequent network access by users of the catch up 

	Therefore the claims here fail to contain any additional element(s) or combination of additional elements that can be considered as significantly more and the claims are rejected under 35 U.S.C. 101 for lacking eligible subject matter.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless— 
	(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

	Claims 1-3, 5-14, 17-19, 21-30, 33-35, and 37-46 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Neumann et al. (Pub. No.: US 2016/0274744) referred to hereinafter as Neumann.
	As per claims 1, 17, and 33, 
- per claim 1, Neumann discloses a method for making content recommendations to a target consumer, comprising: (see [0018]; [0029]); 
- per claim 17, Neumann discloses  a computing device, comprising: a memory, and a processor coupled to the memory, wherein the processor is configured with processor-executable instructions to perform operations, comprising: (see [0038] note "The computing device 200 may include one or more processors 201, which may execute instructions of a computer program to perform any of the features described herein. The instructions may be stored in any type of computer-readable medium or memory, to configure the operation of the processor 201. For example, instructions may be stored in a read-only memory (ROM) 202, random access memory 
- per claim 33, Neumann discloses a non-transitory processor-readable storage medium having stored thereon processor-executable instructions configured to cause a processor to perform operations comprising: (see [0038] note "The computing device 200 may include one or more processors 201, which may execute instructions of a computer program to perform any of the features described herein. The instructions may be stored in any type of computer-readable medium or memory, to configure the operation of the processor 201. For example, instructions may be stored in a read-only memory (ROM) 202, random access memory (RAM) 203, removable media 204, such as a Universal Serial Bus (USB) drive, compact disk (CD) or digital versatile disk (DVD), floppy disk drive, or any other desired storage medium."); and 
- per the claim limitations of claims 1, 17, and 33, Neumann discloses:   

(a) Neumann discloses receiving, at a processor of a computing device, content experience data associated with a first consumer ID, wherein the content experience data identifies the first consumer ID and includes a first content ID and an experience period indicator, wherein the first content ID is associated with a first content consumed by the target consumer and the experience period indicator is a measure of a consumption period when the first content was played by the first consumer ID (see [0042] note "The software architecture may include a data ingest layer 310, a batch layer 320, areal-time layer 330, and a serving layer 340. The layers and modules that make up the software architecture of configuration 300 may be implemented on one or more computing devices, such as computing device 200 as shown in FIG. 2. In some examples, the software architecture may be implemented in whole or in part by one or more servers associated with a service provider, such as servers located at headend 103 as shown in indicating that the user watched a certain program, how long the user watched the program, when the user watched the program, how the user arrived at the program, and any other suitable information."; [0091]; [0105]-[0107]; [0108] note "For example, the content items may comprise movies such as the Matrix, Alien, Serenity, Casablanca, and the Notebook. In the example, the users may comprise User A, User B, and User C. After matrix factorization, which may include the use of a confidence matrix and a user preference matrix, the product may result in taste vectors for each of the users in association with the movies. For example, after matrix factorization, User A may have a taste vector reflected by [90 89 93 15 0] showing that (on a scale of 0-100, where 0 denotes no affinity for a content item and 100 denotes the highest affinity score for a content item) User A has affinity scores of 90, 89, 93, 15, and 0 respectively for the Matrix, Alien, Serenity, Casablanca, and the Notebook. These affinity scores may be represented in several ways, such as percentages, binary ones and zeros, viewing frequency, and/or any other scoring framework."; [0113]; [0138] note "generally discuss a user in the content network and his respective devices, it should be understood that the features described herein may be applied to provide recommendations for multiple users associated with a single device and/or account. The system may maintain multiple user profiles for each device and/or account, and may shift between which user profile is utilize for a given session based on real-time usage data received from the device. For example, the system may have an adult profile and a children profile for a single account. The system may detect that the user is selecting sports programs and late night television, and may determine that the user associated with the adult profile is using the system. Similarly, the system may detect that the user is selecting children's programming and may determine that the user associated with the children profile is using the system. Users may also be provided an opportunity to manually sign in and/or indicate which member of the household is using the system. Other factors, such as the time of day or the day of the week, may be used to determine which member of the household is using the system");

(b) Neumann discloses determining, by the processor, a first engagement level (EL) of the first consumer ID for the first content ID based on the consumption period, wherein the first EL reflects how long the consumption period is relative to a complete run-time of the content (see [0043] note "Usage information may also include data indicating that the user watched a certain program, how long the user watched the program, when the user watched the program, how the user arrived at the program, and any other suitable information." i.e. a certain program or content which has a complete run-time usage inform, usage information includes indication of how long the user watched the program; [0105] note "User history data may be rograms watched, and an amount watched for each program watched"; [0106]-[0108];  [0113]; [0116]; [0141]);

(c) Neumann discloses determining, by the processor accessing a recommendation cluster database, a recommendation cluster for the first consumer ID, wherein the recommendation cluster comprises other consumer IDs with a second EL for the first content ID that matches the first EL, including the same consumption period length (see [0022] note "may utilize data about usage events from the user and from other users determined to be similar to the user to provide well-tailored recommendations based on characteristics of the user. In some examples, the system may generate clusters of users and/or user-clusters based on common viewing behaviors and interests. Users may be assigned to one or more clusters (e.g. user-clusters) based on an analysis of their corresponding usage event data. For example, users who tend to watch reality TV may all be assigned to a "reality TV" cluster."; [0023] note "For example, a user who watches many sporting events but also watches Saturday morning cartoons may be grouped with users in a "sport fan" cluster and/or a "sports fan" cluster and also with users in a "family" cluster. The cluster assignment for a given user can also be made dependent on the day of the week and/or time of day to address the fact that different members of a household may use the same device at different times of the day. In some examples, a user may be assigned affinity weights to one or more clusters based on the degree to which the user's preferences match up with other users in the cluster. The recommendation system may monitor real-time usage data for a user and adjust the user's membership in a given cluster or an affinity weight for the cluster according to changes in the strength and/or nature of the determined preferences of the user. For example, if the user watches several soccer games in a short period, the affinity weight for the user relative to the "sport fan" cluster may be increased and/or the user may be added to an [0043] note "Usage information may also include data indicating that the user watched a certain program, how long the user watched the program, when the user watched the program, how the user arrived at the program, and any other suitable information."; [0049] note "common characteristics may be used to generate clusters of users based on similarities determined from the usage information. For example, the batch layer 320 may receive usage information for a large number of users and may group a subset of those users together based on the frequency with which some of the users watch sports"; [0050]; [0080]; [0091]; [0105]-[0113]; [0122] note "The computing device may utilize any appropriate criteria in selecting trends and/or popular programs for use in generating the recommendation. For example, the computing device may assess an affinity weight to determine how to weight trends and programs associated with each cluster, such that trends associated with clusters more closely matched to the user's preferences and interests are more likely to be featured then trends associated with other clusters."; [0141]);

(d) Neumann discloses determining, by the processor, at least one content recommendation from a content set comprising additional content IDs played by the recommendation cluster (see [0023]-[0024]; [0026] note "recommendations to the user in the form of presenting the user with a list of content that is popular among similar users [...] user searches for a given term, standard results may be reorganized and enhanced based on the activity of similar users. Yet another form of recommendation may be adjusting visual, audio, and/or other aspects of the presentation of a media content item based on the trends, usage information, and/or preferences of the user and associated clusters. For example, the system may learn that many sport fans watching a game a particular sport program, the attributes of the sport fan cluster may be adjusted to reflect a change in the taste of the cluster and the users that are members of the cluster" i.e. from sports content set recommend a particular sport; [0118] note "A computing device may monitor real-time usage information of the users in a cluster and use this information to generate recommendations for other users in the cluster."; [0119]-[0121]; [0122] note "The computing device may utilize any appropriate criteria in selecting trends and/or popular programs for use in generating the recommendation. For example, the computing device may assess an affinity weight to determine how to weight trends and programs associated with each cluster, such that trends associated with clusters more closely matched to the user's preferences and interests are more likely to be featured then trends associated with other clusters."; [0123]-[0126]; [0127] note "device may determine view counts for currently viewed programs for a cluster based on usage data of the users in the cluster. For example, each real-time tune command may include a user mapped to one or more clusters. The mapping may be used to update a popularity count and/or rating of a given content item relative to the cluster based on the activity of users in the cluster tuning to and/or away from the content item" [0128] 

(e) Neumann discloses storing, by the processor, the at least one content recommendation to a storage device associated with an account of the target consumer (see [0068] note "DVR and/or VOD content, the recommendation information may be stored in association with the DVR and/or VOD content for later retrieval."; [0138] note "provide recommendations for multiple users associated with a single device and/or account").
	As per claims 2, 18, and 34, Neumann discloses the claim limitations of claims 1, 17, and 33 respectively. Neumann discloses wherein the content experience data also includes feedback from the first consumer ID related to the first content ID (see [0043]; [0046]; [0090]-[0092]; [0116]-[0117]; [0127]; [0141]  - thus these paragraphs teach that system automatically gathers user consumption data based on user input, i.e. cues or feedback regarding content consumed by the user).
	As per claims 3, 19, and 35, Neumann discloses the claim limitations of claims 1, 17, and 33 respectively. Neumann discloses wherein the consumption period includes at least one of an elapsed time, a time of day, a day of the week, or a date during which the content was played by the first consumer ID (see [0023] note "For example, a user who watches many sporting events but also watches Saturday morning cartoons may be grouped with users in a "sport fan" cluster and/or a "sports fan" cluster and also with users in a "family" cluster. The cluster assignment for a given user can also be made dependent on the day of the week and/or time of day to address the fact that different members of a household may use the same device at [0122]-[0123]).
	As per claims 5, 21, and 37, Neumann discloses the claim limitations of claims 1, 17, and 33 respectively. Neumann discloses wherein the first EL is associated with a time of day the first content was played by the first consumer, wherein the recommendation cluster comprises other consumer IDs with the ELs associated with the time of day the first content was played by the first consumer (see [0043]; [0050]; [0058] note "For example, the serving layer 340 may assess an affinity weight to determine how to weight trends and programs associated with each cluster, such that trends associated with clusters more closely matched to the user's preferences and interests are more likely to be featured then trends associated with other clusters. As another example, the serving layer 340 may utilize other factors in determining which cluster's associated trends and/or popular programs to use in a recommendation, such as a current time of day, day of the week, identified user, currently watched program, recently watched programs, and/or any other suitable criteria. In addition, serving layer 340 may generate recommendations for targeted and/or specialized commercial breaks based on commercial advertisements that may be associated with the trends, popular programs, and/or the other factors, e.g. current time of day."; [0087]; [0122]-[0123]).
	As per claims 6, 22, and 38, Neumann discloses the claim limitations of claims 1, 17, and 33 respectively. Neumann discloses wherein the first EL is determined, at least in part, using a previous playing of the first content by the first consumer (see [0023] note "batch processing may be utilized to organize users into clusters based on historical usage data. A given user may be placed in multiple clusters according to various user characteristics derived from his activity [0043]; [0105] note "User history data may be read from a file and may contain information identifying a given user, programs watched, and an amount watched for each program watched"; [0122]).
	As per claims 7, 23, and 39, Neumann discloses the claim limitations of claims 1, 17, and 33 respectively. Neumann discloses determining, by the processor, an EL enhancement for adjusting the determined EL, wherein the EL enhancement uses a weighting factor applied to the first EL to adjust the first EL used in matching the second EL for determining the recommendation cluster (see [0023] note "a user may be assigned affinity weights to one or more clusters based on the degree to which the user's preferences match up with other users in the cluster. The recommendation system may monitor real-time usage data for a user and adjust the user's membership in a given cluster or an affinity weight for the cluster according to changes in the strength and/or nature of the determined preferences of the user. For example, if the user watches several soccer games in short period, the affinity weight for the user relative to the "sport fan" cluster may be increased and/or the user may be added to an additional "soccer fan" cluster. As a result, the system may dynamically update models associated with the user and maintain a more accurate profile of the user's preferences and interests"; [0024]-[0026]; [0050]; [0113]-[0115]; [0116] note "computing device may compare the determined user tastes, interests, and the like to a user profile associated with the user and/or clusters associated with the 708, the computing device may adjust the user profile or a relationship between the user and a cluster based on the comparison. Additionally and/or alternatively, the computing device may adjust the attributes of a cluster based on real-time usage information of users in the cluster. In some examples, if the comparison suggests that the determined user taste reinforces, supplements, undermines, or otherwise may adjust an attribute of the user profile, the computing device may update the user profile accordingly. For example, if the user profile includes an attribute indicating that the user has a moderate interest in sports and the real-time usage data suggests that the user is watching more sports programs, the user profile may be updated to reflect a stronger interest in sports programming."; [0117] note "if the real-time usage data indicates that sport fans are frequently tuning to a particular sport program, the attributes of the sport fan cluster may be adjusted to reflect a change in the taste of the cluster and the users that are members of the cluster" i.e. from sports content set recommend a particular sport).
	As per claims 8, 24, and 40, Neumann discloses the claim limitations of claims 1, 17, and 33 respectively. Neumann discloses determining, by the processor, a separate EL of the first consumer ID for each of one or more additional content IDs based on corresponding consumption periods, wherein the recommendation cluster includes only other consumer IDs with a threshold number of matching EL's for the corresponding one or more additional content IDs (see [0023] note "if the user watches several soccer games in a short period, the affinity weight for the user relative to the "sport fan" cluster may be increased and/or the user may be added to an additional "soccer fan" cluster. As a result, the system may dynamically update models associated with the user and maintain a more accurate profile of the user's preferences and interests"; [0043]; [0049] note "the batch layer 320 may receive usage information for a large number of users and may group a subset of those users together based on the frequency [0063]; [0116]-[0117]; [0120]).
	As per claims 9, 25, and 41, Neumann discloses the claim limitations of claims 1, 17, and 33 respectively. Neumann discloses wherein the recommendation cluster excludes other consumer IDs that did not play the first content within a predetermined time-window relative to the consumption period (see [0062]; [0063] note "the system may selectively include, measure, and/or account for only those cluster members that are currently viewing the specific sports program and/or media content item (or exclude and/or omit customers that are not viewing the specific program). In this example, the threshold percentage of users may be set to 25 percent of a cluster's members who are actually watching the media content. The threshold may be further enhanced by including and/or setting an offset and/or deviation range for any particular point or range in the content item from which any control trends are based and/or measured. For example, the deviation range may be set to 40 seconds from the beginning of a frame and/or scene. In this example, any member who selects rewind within 40 seconds of the beginning of a frame and/or scene may be included in the control trend threshold. Then, the serving layer 340 may make a recommendation that a control command begin at the start of that frame and/or scene if the control trend threshold is ultimately satisfied. In some examples, the deviation range may be set in relation to other members (e.g. other members of the particular cluster) instead of the beginning of a frame and/or scene. Continuing the example, a deviation range may be set at 30 seconds relative to other members of the cluster who are using ( e.g. viewing) the media content item. Thus, in the example, only members who are using the same media content item and who 
	As per claims 10, 26, and 42, Neumann discloses the claim limitations of claims 9, 25, and 41 respectively. Neumann discloses wherein the predetermined time-window is selected from a group comprising: a same day of the week as that of the consumption period; a period of time on the same date as the consumption period; a date; or a period of time on the same day of the week as that of the consumption period (see [0024] note "system may analyze usage information over a range of time relative to the current time in determining the existence of trends, in some examples. For example, the system may utilize a range of 10 minutes and consider recent usage information relating to programs watched and commands issued by users within the last 10 minutes. Any suitable criteria may be used in determining which usage events should be considered, such as events occurring within a recent time threshold on the order of milliseconds, seconds, minutes, hours, day, weeks, and the like."; [0109]).
	As per claims 11, 27, and 43, Neumann discloses the claim limitations of claims 1, 17, and 33 respectively. Neumann discloses wherein the at least one content recommendation is selected from a list of additional content IDs based on a popularity of the additional content IDs within the recommendation cluster (see [0059]; [0120]; [0127]; [0128] note "the computing device may determine the top program for each cluster. In some examples, the computing device may determine a fixed number of top programs for each cluster, such as the top 20 programs or the top 1000 programs. One or more big data processing platforms may be utilized to facilitate efficient counting of the top programs for each cluster. For example, the Algebird library provided by Twitter may be used to count top programs for each cluster. In step 860, the top 
	As per claims 12, 28, and 44, Neumann discloses the claim limitations of claims 1, 17, and 33 respectively. Neumann discloses wherein determining the at least one content recommendation further comprises adding content not included in the content recommendation set (see [0055]; [0116]-[0117]; [0121] note "When the user takes an action that requests recommendations, such as by selecting to view a list of popular programs, the computing device may determine recommendations for the user based on trends within one or more clusters associated with the user. Another form of recommendations may include adding, removing, and/or adjusting items from a list of content items displayed to the user. For example, when the user searches for a given term, standard results may be reorganized and enhanced based on the activity of similar users").
	A per claims 13, 29, and 45, Neumann discloses the claim limitations of claims 1, 17, and 33 respectively. Neumann discloses wherein determining the at least one content recommendation further comprises changing an order in which content is recommended (see [0056] note "Information about the preferences and/or interests of the user, including what clusters the system associates with the user, may be used to return tailored results. In the example shown in FIG. 10A, the search results may be categorized and grouped based on an associated cluster, such as in reality TV result group 1003 and all results group 1004. However, in other examples the results may be combined and prioritized and/or organized based on a similarity to the user.").
	A per claims 14, 30, and 46, Neumann discloses the claim limitations of claims 1, 17, and 33 respectively. Neumann discloses further comprising: determining, by the processor, the [0043] note "Usage information may also include data indicating that the user watched a certain program, how long the user watched the program, when the user watched the program, how the user arrived at the program, and any other suitable information."; [0049] note "common characteristics may be used to generate clusters of users based on similarities determined from the usage information. For example, the batch layer 320 may receive usage information for a large number of users and may group a subset of those users together based on the frequency with which some of the users watch sports"; [0054]; [0117] note "if the real-time usage data indicates that sport fans are frequently tuning to a particular sport program, the attributes of the sport fan cluster may be adjusted to reflect a change in the taste of the cluster and the users that are members of the cluster"; [0120]-[0123]; [0127] note "determine view counts for currently viewed programs for a cluster based on usage data of the users in the cluster. For example, each real-time tune command may include a user mapped to one or more clusters. The mapping may be used to update a popularity count and/or rating of a given content item relative to the cluster based on the activity of users in the cluster tuning to and/or away from the content item"; [0128] note "the computing device may determine the top program for each cluster. In some examples, the computing device may determine a fixed number of top programs for each cluster, such as the top 20 programs or the top 1000 programs. One or more big data processing platforms may be utilized to facilitate efficient counting of the top programs for each cluster. For example, the Algebird library provided by Twitter may be used to count top programs for each cluster. In step 860, the top programs for each cluster may be stored and used .

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 		nonobviousness.
	Claims 15, 31, and 47 are rejected under 35 U.S.C. 103(a) as being unpatentable over Neumann, in view of Errico et al. (Pub. No.: US 2015/0150052) referred to hereinafter as Errico.
	As per claims 15, 31, and 47, Neumann teaches the claim limitations of claims 1, 17, and 33 respectively. Neumann suggests recording, see at least Neumann [0036], [0042]; Neumann suggests later retrieval, see at least Neumann  [0068] note "Further, in the case of DVR and/or VOD content, the recommendation information may be stored in association with the DVR [0137]. 
	However, Neumann expressly does not teach automatically recording, by the processor to a media storage device, the content associated with the at least one content recommendation without input from a user of the first consumer ID specifically instructing that the content associated with the at least one content recommendation be recorded. In the same field of endeavor of collaborative content recommendation, Errico teaches automatically recording, by the processor to a media storage device, the content associated with the at least one content recommendation without input from a user of the first consumer ID specifically instructing that the content associated with the at least one content recommendation be recorded  (see Fig. 1 note "104"; [0023]; [0208] note "The subscribing viewer can configure their device to record program selections from the viewer set. The subscriber may want the device to automatically record program recommendations from the viewer set. The viewer set is building the suggestion list on this individual subscriber's local machine. If the viewer is out of town or not watching TV, the viewer set will prepare his content so that he may get up to date when he returns."; [0212]; [0213] note "During the middle of the night when the viewers are not watching or scheduling content, multiple foreign baseball games become available from their content providers. The devices will cast their recording recommendations. If there are conflicts which prevent recording some of the recommended games, then the collaborative process will select the non-conflicting program sequence with maximum mutual preference index. By prior agreement, all the devices schedule this program sequence for recording. The following day, the baseball fans will have a common set of baseball games which they may consume for mutual discussion, or preferably, co-view with supplementary conversational communication and shared device browsing remote control." - these paragraphs teach that it was old and well-known to auto record recommended content without input from a user).
	Therefore it would be obvious to a person having ordinary skill in the art (hereinafter PHOSITA) before the effective filing date of the invention to modify Neumann's teachings or suggestions pertaining to ability to record, and automatically tuning to recommended content in view of Errico's teachings pertaining to automatically record recommended content. Motivation to modify would be to not only allow a user to automatically tune to a recommended content while they are actively watching, but also provide the user with ability to consume content which they may miss while they are not actively watching, e.g. away out of town or sleeping in the middle of night, by automatically recording recommended content such that they can consume the automatically recorded content by himself or herself or with other users that have similar taste or preference in content, see at least Errico [0208] and [0212]-[0213].
5. 	Claims 16, 32, and 48 are rejected under 35 U.S.C. 103(a) as being unpatentable over Neumann, in view of Kimble et al. (Pub. No.: US 2010/0251305) referred to hereinafter as Kimble.
	As per claims 16, 32, and 48, Neumann teaches the claim limitations of claims 1, 17, and 33 respectively. Neumann suggests removing stale content based on users' preferences and interest, see at least Neumann [0026]; [0027] note "other aspects may dynamically determine when advertising content becomes stale with regard to certain users and may swap in new content based on the preferences and interests of a group of users."

	However, Neumann expressly does not teach removing, by the processor from the recommendation cluster database, the content experience data in response to the content experience data expiring. In the same filed of endeavor of content recommendation, Kimble teaches removing, by the processor from the recommendation cluster database, the content experience data in response to the content experience data expiring (see [0013] note "recommending or providing content that a particular user ( or group of users) is most likely to have an interest in or find enjoyable"; [0112]; [0148] note "The recommendation engine compares the content records to individual ones of the user profile ( or alternatively to a composite user profile representing one or more users or CPE). Content which exhibits a threshold level of similarity to the user profile (determined in one embodiment by pre-set threshold values) is collected and presented to the user, such as in the form of e.g., a playlist ranked in priority order. Thus, the recommendation engine 250 utilizes the user profile to generate recommendations of content stemming from various sources which is of likely interest to a particular viewer (or group of users)."; [0155] note "data collected from user actions is sent to a user action database (UAD 260) where the user action data is used to calculate updated training data in the form of an updated training vector, as will be discussed in greater detail below. Then, at step 220, the updated training vector is sent back to the recommendation engine 250 from the UAD 260 or its proxy, and an updated user profile is generated."; [0161]; [0197] note "adapted to generate one or more user profiles for each CPE 106, user, or group of users. The software further provides for the user profiles to be dynamically updated based on, inter alia, user actions"; [0246]; [0247] note "user profiles 510 are updated constantly, and are cumulated. Both of these features enable the user profile 510 to precisely reflect user preferences, and urge the system away from retaining old training data (older data is weighted  training data is given an expiration date)."; [0248]-[0250] - thus these paragraphs teach that gradually unlearning, expiring, and removing user's content experience data from the database such that more relevant content per user's more recent interests and preferences can be recommended).
	Therefore it would be obvious to a PHOSITA before the effective filing date of the invention to modify Neumann's teachings or suggestions pertaining to ability to record, and automatically tuning to recommended content in view of Errico's teachings pertaining to automatically record recommended content. Motivation to modify would be to not only allow a user to automatically tune to a recommended content while they are actively watching, but also provide the user with ability to consume content which they may miss while they are not actively watching, e.g. away out of town or sleeping in the middle of night, by automatically recording recommended content such that they can consume the automatically recorded content by himself or herself or with other users that have similar taste or preference in content, see at least Errico [0208] and [0212]-[0213].
Response to Applicant's Arguments/Remarks
6.	Regarding "Response to Claim Rejections Under 35 U.S.C. § 101" filed on 3/16/2021 the Applicant notes on pages 15-16 arguments against step 2A prong one. The Examiner respectfully finds them unpersuasive because (i) the Applicant fails to provide any delineation between claim recitation and argues in view of additional elements which are evaluated under step 2A prong two and step 2B, not step 2A prong one. The analysis under step 2A prong one pertains to abstract recitation and based on the abstract recitation it is squarely apparent that the claims recite an abstract idea which is "certain methods of organizing human activity. The phrase "Certain methods of organizing human activity" applies to fundamental economic principles or commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Further, see MPEP 2106.04(a)(2) II. A-C.
	Therefore, the identified limitations fall within the subject matter groupings of abstract ideas enumerated in Section I of 2019 PEG, thus analysis now proceeds to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application." - as noted in the rejection.
	Next on pages 16-17 the Applicant argues against step 2A prong two in view of specification paragraphs [0022]-[0023] which generally describe what type of user data is utilized to recommend content, however this argument is unpersuasive. The analysis turns to evaluation of additional elements and whether they are, when considered singularly and in combination, are sufficient to integrate the abstract idea into practical application. Accordingly, once again the Applicant fails to point any additional elements as applicable under prong two analysis and simply points to what appears to be subject matter that would be evaluated under prong one in view of as-filed specification, not as claimed. Therefore, the Examiner respectfully maintains that the noted additional elements in the rejection when considered singularly and in combination, fail to provide any additional element that integrates the abstract idea (prong one), into a practical application (prong two) upon considering the additional elements both individually and as a combination or as a whole as they fail to provide: an additional element that reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; or an additional element that implements a judicial exception with, or an additional element that applies or uses the judicial exception, again, in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception as explained above.
	Therefore, the abstract idea of providing targeted content by analyzing received consumer experience data associated with a content such that engagement level of the user with the content can be determined and matched with users in a recommendation cluster having similar engagement level, and providing targeted recommendation based on one or more contents consumed by users in  the recommendation cluster (prong one) is not integrated into a practical application upon consideration of the additional element(s) (prong two). As such, under step 2A, the claims are directed to the abstract idea.
	Regarding "Response to Claim Rejections Under 35 U.S.C. §102" filed on 3/16/2021 the Applicant notes on pages 17-20 arguments against 102, which the Examiner respectfully finds unpersuasive. The Examiner notes that the full teachings or facts as disclosed by Neumann have not been considered fully and reasonably. The Applicant has picked and chose paragraphs, and mischaracterized full scope of Neumann as would reasonably be understood by a PHOSITA. Contrary to assertion that Neumann's disclosure pertains to (i) "general compilation of consumer usage information"; (ii) "predetermined categories" are used for matching; and (iii) "Neumann discloses matching users by categories or date/time of day, rather than specifically matching them by consumption period length. While Neumann discloses utilizing data about usage events generally, the more specific examples provided show that the contemplated comparisons between users is directed See Neumann, paragraph [0023]. However, Neumann fails to specifically disclose the comparison between users of the consumption period length. Thus, Applicants respectfully submit that as Neumann fails to disclose or reasonably suggest the elements of, "the first EL reflects how long the consumption period is relative to a complete run-time of the content" and "the recommendation cluster comprises other consumer IDs with a second EL for the first content ID that matches the first EL, including the same consumption period length," as recited, or analogously recite, in the amended independent claims 1, 17, and 33. (Emphasis added)" - Neumann actually makes use of usage information which comprises how long a user watches content among other characteristics to cluster, not simply predetermined categories as being alleged, i.e. the Applicant fails to fully appreciate Neumann's teachings, for instance at least note Neumann paras. [0022]-[0023]; [0043]; [0049]-[0050]; [0105]. The rejection has been updated in view of filed claim amendments and is being reproduced below:
"(b) Neumann discloses determining, by the processor, a first engagement level (EL) of the first consumer ID for the first content ID based on the consumption period, wherein the first EL reflects how long the consumption period is relative to a complete run-time of the content (see [0043] note "Usage information may also include data indicating that the user watched a certain program, how long the user watched the program, when the user watched the program, how the user arrived at the program, and any other suitable information." i.e. a certain program or content which has a complete run-time usage inform, usage information includes indication of how long the user watched the program; [0105] note "User history data may be read from a file and may contain information identifying a given user, programs watched, and an amount watched for each program watched"; [0106]-[0108];  [0113]; [0116]; [0141]);

usage events from the user and from other users determined to be similar to the user to provide well-tailored recommendations based on characteristics of the user. In some examples, the system may generate clusters of users and/or user-clusters based on common viewing behaviors and interests. Users may be assigned to one or more clusters (e.g. user-clusters) based on an analysis of their corresponding usage event data. For example, users who tend to watch reality TV may all be assigned to a "reality TV" cluster."; [0023] note "For example, a user who watches many sporting events but also watches Saturday morning cartoons may be grouped with users in a "sport fan" cluster and/or a "sports fan" cluster and also with users in a "family" cluster. The cluster assignment for a given user can also be made dependent on the day of the week and/or time of day to address the fact that different members of a household may use the same device at different times of the day. In some examples, a user may be assigned affinity weights to one or more clusters based on the degree to which the user's preferences match up with other users in the cluster. The recommendation system may monitor real-time usage data for a user and adjust the user's membership in a given cluster or an affinity weight for the cluster according to changes in the strength and/or nature of the determined preferences of the user. For example, if the user watches several soccer games in a short period, the affinity weight for the user relative to the "sport fan" cluster may be increased and/or the user may be added to an additional "soccer fan" cluster. As a result, the system may dynamically update models associated with the user and maintain a more accurate profile of the user's preferences and [0043] note "Usage information may also include data indicating that the user watched a certain program, how long the user watched the program, when the user watched the program, how the user arrived at the program, and any other suitable information."; [0049] note "common characteristics may be used to generate clusters of users based on similarities determined from the usage information. For example, the batch layer 320 may receive usage information for a large number of users and may group a subset of those users together based on the frequency with which some of the users watch sports"; [0050]; [0080]; [0091]; [0105]-[0113]; [0122] note "The computing device may utilize any appropriate criteria in selecting trends and/or popular programs for use in generating the recommendation. For example, the computing device may assess an affinity weight to determine how to weight trends and programs associated with each cluster, such that trends associated with clusters more closely matched to the user's preferences and interests are more likely to be featured then trends associated with other clusters."; [0141])" (emphasis added on the underlined). Therefore, Neumann discloses the claim amendments being argued by the Applicant. 
	Regarding "Response to Claim Rejections Under 35 U.S.C. §103" filed on 3/16/2021 the Applicant notes on pages 20-23 arguments against 103, which the Examiner respectfully finds unpersuasive. The Applicant provides the same arguments as provided under 102, accordingly, the Examiner points to the rebuttal provided against 102 above and similarly finds the Applicant's arguments against 103 unpersuasive.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and all the references on PTO-892 Notice of Reference Cited should be duly noted by the Applicant as they can be subsequently used during prosecution.

- Pub. No.: US2008/0092182 "[0165] Once the Profile Data for the ad and non ad content is assembled, those segments are preferably available to be delivered to users. Box 320 represents 

- Pub. No.: US2011/0265124 "[0120] It is assumed that the more interesting a specific television program is for the viewer, the more time the viewer will spend watching the specific television program. Accordingly, program rating rV(x) is defined as a fraction of time program x was watched by viewer V compared to the total length of x."

- Pub. No.: US2018/0192138 "[0040] The above information is output by the content recognition and correlation data module 262 to the viewing data module 258 which may perform functions including recording information of viewed content by each viewer, recording the viewers that reviewed each segment, and using the whole content asset identification and standard segment start and stop timestamps to identify which other users also watched all or part of a segment or clip. The module 258 may also apply a weighting or score on other users' viewing of the segment prior to the recommender function dependent on the amount of clip viewed by the other users, where viewing exactly the same clip may be assigned a value of 1.0, viewing none of the clip may be assigned a value of 0.0, and any partial viewing may be a linear or non-linear function of the overlap in viewing. The module 258 may further apply a weighting or score on other users' viewing of the segment prior to the recommender function dependent on the confidence in the overlapping viewed segment was correctly identified. Still further, the module 258 may apply a weighting or score on other users' viewings of the segment prior to the recommender function dependent on the overlap of the semantic mapping of the content, which may optionally be made a function of the current user's preference of that semantic content. The module 258 may output the above referenced weighted viewing metrics to the recommender (collaborative filter) 260 for making a recommendations based on the above discussed information.
[0044] When the above referenced segments of an asset or content are viewed by a population of viewers 276, the views are recorded by a viewing data module 278 which supplies this information to a hybrid recommendation module 280. For purposes of establishing between users that viewed content is the same or partially the same, information from a content recognition and correlation data module 282 is utilized. The content recognition and correlation data module 282 analyses clips or segments, timestamps, and playback information provided by the content store 272, segmentation information provided by the media analysis segmentation component 274, and electronic program guide (EPG) information and correlates slips or segments and passes this information to the viewing data module 278. Accordingly, having information that clips may contain the same or similar content, the hybrid recommendation module 280 may proceed to recommend particular clips or segments for viewing by a particular viewer."
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPEN M PATEL whose telephone number is (571)272-6519.  The examiner can normally be reached on Monday-Friday, 08:30-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.M.P/Examiner, Art Unit 3688                                                                                                                                                                                                        
/ERIC R NETZLOFF/Primary Examiner, Art Unit 3688